Mr. Chief Justice Mercur
delivered the opinion of the court March 14th, 1887.
The libellant applied for a divorce from his wife, on the ground of alleged desertion. The desertion being denied an issue was found and tried. On that issue the jury returned a verdict in May, 1885, finding that the respondent, the appellant, willfully and maliciously deserted and absented herself from the habitation of the libellant, without any just or reasonable cause, and that such desertion had been persisted in for two years and upwards. This finding of facts if correct sustains the decree.
The counsel for the appellant contends the verdict is wrong, by reason of a decree in the Quarter Session of the county in November, 1882. It appears that by reason of the desertion *487of bis wife by the appellee, after hearing the parties, the court of Quarter Sessions, on the 13th November, 1882, sentenced the appellee to pay one dollar and fifty cents per week towards the support of his wife and his child, so long as they should live separate and apart, etc.
This sentence of the Quarter Sessions was admitted in evidence on the trial of the present issue ; but the learned judge held it was no legal bar to the divorce prayed for by the libellant. In this there was no error. Two and a half years liad elapsed between this sentence and the decree of divorce. The evidence is that after the sentence was pronounced the libellant visited his wife “ nearly every week and every two weeks and later every month ” and proposed to her to keep house with him. He leased a house and repeatedly asked her to come and live with him. She answered him evasively, never expressed a willingness to do so, and did not return to him nor to his house. The evidence is ample to justify the jury in finding that he offered to receive and provide for her, and that she refused all his offers; and without any just or reasonable cause that she persisted in that desertion for two years and more previous to the trial of the issue.
There is no error in the charge of the court nor in the answers to the points. We' discover no merit in the eighth and ninth specifications of error.
Decree affirmed and appeal dismissed at the costs of the appellant.